               Case 2:21-cv-00585-JLR Document 15 Filed 06/09/21 Page 1 of 3




1                                                                      The Honorable James L. Robart

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE

8    JEVON R. PINES,                                         )
                                                             )
9                                              Plaintiffs,   )   No. 2:21-cv-00585-JLR
                                                             )
10                  vs.                                      )
                                                             )   AGREEMENT TO ALLOW
11   TIMOTHY MCMURRICK; SCOTT ATTAWAY;                       )   ELECTRONIC SERVICE
     STEVEN WHIDBY; DEAN OWENS; CITY OF                      )   ACCORDING TO FED. R. CIV. P.
12   KENT; and KING COUNTY, DEPARTMENT OF                    )   5(b)(2)(E)
     ADULT & JUVENILE DETENTION,                             )
13                                                           )
                                             Defendants.     )
14                                                           )

15          The parties, by and through their undersigned counsel of record, stipulate as follows:

16          Counsel for the parties may serve each other with any document, including but not

17   limited to motions, supporting documents to motions, pleadings, discovery requests, discovery

18   responses, notices, and other communications, electronically. For purposes of this stipulation,

19   “serve electronically” or “electronic service” or “service by electronic means” are defined as

20   sending by e-mail a specified document in Portable Document Format (PDF) to the e-mail

21   address of the attorney of record as specified below:

22                          Jacey Liu jacey@thehornbucklefirm.com (attorney)
         Counsel for        Stephen Hornbuckle shornbuckle@thehornbucklefirm.com (attorney)
23        Plaintiff
                            Allyson Adamson allyson@thehornbucklefirm.com (paralegal)
                            Marisa Winn marisa@thehornbucklefirm.com (legal assistant)
                                                                        Daniel T. Satterberg, Prosecuting Attorney
     AGREEMENT TO ALLOW ELECTRONIC SERVICE                              CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     ACCORDING TO FED. R. CIV. P. 5(b)(2)(E) - 1                        500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
               Case 2:21-cv-00585-JLR Document 15 Filed 06/09/21 Page 2 of 3




1       Counsel for         Amanda Froh amanda.froh@kingcounty.gov (attorney)
       Defendant King       Karen Richardson karen.richardson@kingcounty.gov (paralegal)
2          County
         Defendant          Helen Fung hfung@kingcounty.gov (legal assistant)
3       Counsel for
         Defendants         Tyler Weaver tylerw@calfoeakes.com (attorney)
4       MuMurrick,          Nancy Carriaga nancyc@calfoeakes.com (paralegal)
          Attaway,
5       Whidby, and         Lixi Colmenero lixic@calfoeakes.com (legal assistant)
           Owens
6                       Geoff Grindeland geoff@seamarklaw.com (attorney)
        Counsel for     Jeanine Blackett Lutzenhiser jeanine@seamarklaw.com (attorney)
7
      Defendant City of Lisa Kopecky lisa@seamarklaw.com (paralegal)
           Kent
8

9
            Parties serving electronically shall send the specified documents to each and every e-mail
10
     address identified above. Only parties who have consented to accept e-mail service may serve
11
     via e-mail.
12
            Service by electronic means is complete on transmission when made prior to 5:00 pm on
13
     a judicial day. No service shall be by facsimile. Service made on a Saturday, Sunday, holiday, or
14
     after 5:00 pm on any other day shall be deemed complete at 9:00 am on the first judicial day
15
     thereafter. (Service by other consented means is complete when the person making service
16
     delivers the copy to “the agency designated to make delivery.”) Service is effective despite an
17
     “out-of-office” reply e-mail. But e-mail service is not effective if the serving party receives an
18
     error message indicating the e-mail wasn’t successfully received (e.g., “user unknown,”
19
     “connection timed out,” or “message could not be delivered”) prior to expiration of the service
20
     deadline, and the party making service has the ability to rectify the problem.
21
            A single e-mail shall not include attachments that combined exceed 10 MB in size. If a
22
     document exceeds 10 MB, parties shall provide a link to download it from an online repository
23
     or serve by alternative means (i.e., mail or hand delivery).

                                                                          Daniel T. Satterberg, Prosecuting Attorney
     AGREEMENT TO ALLOW ELECTRONIC SERVICE                                CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     ACCORDING TO FED. R. CIV. P. 5(b)(2)(E) - 2                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
               Case 2:21-cv-00585-JLR Document 15 Filed 06/09/21 Page 3 of 3




1            Parties must file proof of service with the court whenever required by the Federal Rules

2    of Civil Procedure. Proof of service by e-mail shall be by declaration or affidavit by the sender

3    attesting to the electronic service.

4            This stipulation constitutes each party’s consent to be served by electronic means as

5    indicated. Any party may revoke this consent by serving all other parties by traditional means

6    under Fed. R. Civ. P. 5(b)(1) and 5(b)(2) with notice that the party no longer consents to

7    electronic service.

8            Nothing in this stipulation shall preclude a party from serving another party by traditional

9    means as described in Fed. R. Civ. P. 5.

10           This stipulation does not apply to original service of process.

11
      Dated this 9th day of June, 2021.                   Dated this 9th day of June , 2021.
12
                        *per email authorization
13     /s/ Jacey Liu                           .          _/s/ Amanda Froh                 .
      JACEY LIU, WSBA #43207                              AMANDA FROH, WSBA #34045
14    STEPHEN HORNBUCKLE, WSBA#39065                      Attorney for Defendant King County
      Attorneys for Plaintiffs
15

16
      Dated this 8th day of June 2021.                    Dated this 8th day of June, 2021.
17
                         *per email authorization                        *per email authorization
18     /s/ Geoff Grindeland                     .         /s/ Tyler Weaver                      .
      GEOFF GRINDELAND, WSBA #35798                       TYLER WEAVER, WSBA #29413
19    JEANINE BLACKETT LUTZENHISER,                       Attorney for Defendants McMurrick,
      WSBA #47613                                         Attaway, Whidby, and Owens
20    Attorneys for Defendant City of Kent

21

22

23


                                                                          Daniel T. Satterberg, Prosecuting Attorney
     AGREEMENT TO ALLOW ELECTRONIC SERVICE                                CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     ACCORDING TO FED. R. CIV. P. 5(b)(2)(E) - 3                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
